DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 and 20-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nibert "Model-Based System Design for MIL, SIL, and HIL".
Regarding claim 10, Nibert teaches a system, comprising a computer including a processor and a memory, the memory including instructions executable by the processor to: identify a diagnostic test to perform for a vehicle component; identify one of a plurality of X-in-the-loop (XiL) platforms on which to perform the diagnostic test; and perform the diagnostic test on the identified XiL platforms. “Teams are required to use several modeling techniques including Model-in-the-Loop (MIL), Software-in-the-Loop (SIL), and Hardware-in-the-Loop (HIL) [2,3]. Changes to the controller require that it be subjected to a prescribed battery of tests using all three levels of simulation before the modified control algorithm is deployed in the vehicle.” (See page 1, Introduction)  “At the initial MIL stage, the model is run in the native development environment, such as Simulink in the case of this writing.” “At the SIL stage the nature of the connections between subsystem components remains the same as in 
The testing is done via computer including a processor and memory in order to run Simulink and C code. In order to perform this simulation testing, you have to use a computer and processor; for example, Simulink is run on a computer with an inherent processor and memory.
By running the real time simulation using Simulink and processor and memory, that identifies the diagnostic test. The controller is one of the XIL platforms since it runs the tests. Then, choosing which level of the XIL platform to perform the test (i.e. MiL, SiL, or HiL), this identifies one of a plurality of XIL platforms to perform the diagnostic test. Performing the diagnostic test on the identified XiL platforms are seen in the output of the MiL, SiL, or HiL test.
Regarding claim 11 and 21, Nibert teaches the system of claim 10, and the method of claim 20, wherein the plurality of the XiL platforms includes at least one of a software-in-the-loop (SiL) platform, a hardware-in-the-loop (HiL) platform, a model-in- the-loop (MiL) platform, or a driver-in-the-loop (DiL) platform. “Teams are required to use several modeling techniques including Model-in-the-Loop (MIL), Software-in-the-Loop (SIL), and Hardware-in-the-Loop (HIL) [2,3].” (See Page 1, Introduction; FIG. 3) The controller (xil platform) runs the MiL, SiL, and HiL tests.
Regarding claim 12 and 22, Nibert teaches the system of claim 10, and the method of claim 20, wherein an SiL software agent and an HiL software agent share a same software agent. “If care is not taken, the supervisory control blocks in the MIL, SIL, and HIL models diverge over time and it becomes difficult to test controller charges at all three levels. To avoid this problem, the same control block must be used for all three models. Thus, if the controller is changed in one model, the entire controller can/should be copied and pasted into the other two models.” “The HVSC Logic block is the same for the MIL, SIL, and HIL, models.” (See page 2)
By using the same control block (HVSC block) this is saying that were using the same software testing for MIL, SIL, and HIL.
Regarding claim 13 and 23, Nibert teaches the system of claim 12, and the method of claim 22, further comprising a programming interface for data exchange. Interface with input and output is the HVSC, “HVSC_in” is one programming interface for data exchange and the output is another. (See Figure 6)
Regarding claim 14 and 24, Nibert teaches the system of claim 13, and the method of claim 23, wherein the instructions further include instructions to provide a visual rendition of at least one diagnostic test to a user. The HIL testing input and output is shown in Simulink. (See FIG. 10)
Regarding claim 20, Nibert teaches a method, comprising: identifying a diagnostic test to perform for a vehicle component; identifying one of a plurality of X-in-the-loop (XiL) platforms on which to perform the diagnostic test; and performing the diagnostic test on the identified XiL platforms.
By running the real time simulation using Simulink and processor and memory, that identifies the diagnostic test. The controller is one of the XIL platforms since it runs the tests. Then, choosing which level of the XIL platform to perform the test (i.e. MiL, SiL, or HiL), this 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nibert, in view of Bock ("Validation of the Vehicle in the Loop (VIL) - A milestone for the simulation of driver assistance systems").
Regarding claim 15 and 25, Nibert teaches the system of claim 14 and the method of claim 24. Nibert teaches all of the elements of the current invention as stated above except wherein the instructions further include instructions to carry out a simulation via a physical model of a motor vehicle and one of a control strategy or a regulation strategy.
Bock teaches it is known to include instructions to carry out a simulation via a physical model of a motor vehicle and one of a control strategy or a regulation strategy. “The traffic simulation is designed in such a way that it facilitates the creation of reproducible lane change, braking and acceleration maneuvers of the simulated outside traffic.” (See Bock page 613, bottom of the right column continuing to page 614; FIG. 2, 3, and 5) “The traffic simulation and visualization of the company Vires Simulationstechnologie GmbH is integrated on a Intel© 
Bock links a simulator and a test vehicle by using a HMD (Head mounted display) and a physical model of a motor vehicle (shown in FIGS. 2, 3, and 5). The control strategy is running the test of the traffic simulation.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Nibert to incorporate the teachings of Bock and provide the instructions to carry out a simulation via a physical model of a motor vehicle and one of a control strategy or a regulation strategy. Doing so would “combine the test vehicle with a synthetic test environment, and thus gain the advantages of both methods.” (Page 612 ‘III. VEHICLE IN THE LOOP’)
Regarding claim 16 and 26, Nibert in view of Bock teaches the system of claim 15 and the method of claim 25, wherein instructions further include instructions to, upon determining that the diagnostic test is a real-time test, to carry out a synchronization of data collected by the data exchange. “The data of the position and orientation of the ego vehicle and the driver’s head are transferred to a traffic simulation software online. In addition, the exact course of the road used (here AUDI AG test field) has to be stored in a track library in advance and also be transferred to the traffic simulation software. From the input data the traffic simulation calculates the position and orientation of the ego vehicle on the road used and the position data of the synthetic outside traffic. The traffic situation is visualized to the drivers by means of an optical see through Head Mounted Display depending on their head position and orientation.” (See page 613, ‘A. Functional Architecture of the Vehicle in the Loop’) 

Regarding claim 17 and 27, Nibert in view of Bock teaches the system of claim 10 and the method of claim 20, wherein the instructions further include instructions to provide a three-dimensional rendition of the diagnostic test to a virtual reality user platform. Bonk uses augmented reality in the form of a head mounted display (HMD). It will give a 3D rendition of the diagnostic test to a virtual reality user platform (HMD). (See FIG. 6 which is an example of the augmented reality demonstration)
Regarding claim 18 and 28, Nibert in view of Bock teaches the system of claim 17 and the method of claim 27, wherein the instructions further include instructions to receive user input from the virtual reality user platform to perform the diagnostic test. “The data of the position and orientation of the ego vehicle and the driver’s head are transferred to a traffic simulation software online. In addition, the exact course of the road used (here AUDI AG test field) has to be stored in a track library in advance and also be transferred to the traffic simulation software. From the input data the traffic simulation calculates the position and orientation of the ego vehicle on the road used and the position data of the synthetic outside traffic.” (See Bock page 613, ‘A. Functional Architecture of the Vehicle in the Loop’) 

Regarding claim 19 and 29, Nibert in view of Bock teaches the system of claim 10, wherein the instructions further include instructions to synchronize simulation times of the diagnostic test performed in a simulator. “The emergency braking (A2) started at the same point in time in the real and virtual tests.” (See page 616, 1) Approaching a standing/moving vehicle (A1/A2/B1); and Table 1 & 2) The emergency braking (A2) is the diagnostic test that is performed in the simulator, and since it is starting at the same point in time in the real and virtual tests, it is synchronizing simulation times.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schreiber; "Shared and Distributed X-in-the-Loop Tests for Automative Systems: Feasibility Study" consists of X-in-the-Loop tests, and Moten; "X-in-the-Loop advanced driving simulation platform for the design, development, testing and validation of ADAS" discusses a simulation platform for X-in-the-Loop tests..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./ 02/11/2021             Examiner, Art Unit 3661                                                                                                                                                                                           

/THOMAS G BLACK/             Supervisory Patent Examiner, Art Unit 3661